422 U.S. 937 (1975)
HILL, ATTORNEY GENERAL OF TEXAS, ET AL.
v.
PRINTING INDUSTRIES OF THE GULF COAST ET AL.
No. 74-456.
Supreme Court of United States.
Argued April 15, 1975.
Decided June 30, 1975.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS.
John W. Odam. Executive Assistant Attorney General of Texas, argued the cause for appellants. On the briefs were John L. Hill, Attorney General, pro se, David M. Kendall, First Assistant Attorney General, and Elizabeth B. Levatino, First Special Assistant Attorney General.
Gerald M. Birnberg argued the cause for appellees. With him on the brief were James T. Evans and Michael Anthony Maness.[*]
PER CURIAM.
The parties to this case have informed us that the State of Texas has enacted the Political Funds Reporting and Disclosure Act of 1975, which will become effective on September 1, 1975.[] Section 11 of that Act substantially amends Art. 14.10 (b) (Supp. 1974-1975) of the Texas Election Code, the constitutionality of which is at issue in this appeal. Although the parties take the position that these amendments do not affect this case, *938 we prefer to remand the case to the District Court for reconsideration in light of the recent amendments, rather "than render an unnecessary judgment on the validity of the constitutional views expressed by the District Court." White v. Regester, ante, p. 935.
The judgment of the District Court is vacated. The case is remanded to that court for reconsideration in light of the new legislation and for dismissal if the case is or becomes moot.
So ordered.
MR. JUSTICE DOUGLAS took no part in the consideration or decision of this case.
NOTES
[*]  David Crump filed a brief for Common Cause as amicus curiae urging reversal.
[]  Tex. Const., Art. 3, § 39.